Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered April 28, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, 5 to 10 years, and one year, respectively, unanimously affirmed.
The court properly exercised its discretion in permitting the undercover officer to testify under his shield number instead of his name, and that ruling did not deprive defendant of his right of confrontation. The People made a sufficient showing that revealing the officer’s name would endanger him, and defendant failed to “demonstrate the materiality of the requested information to the issue of guilt or innocence” (People v Waver, 3 NY3d 748, 750 [2004]). Defendant did not demonstrate that knowledge of the officer’s shield number was inadequate to permit effective investigation and cross-examination (see People v Granger, 26 AD3d 268 [2006], lv denied 6 NY3d 894 [2006]; People v Solares, 309 AD2d 502 [2003], lv denied 1 NY3d 581 [2003]).
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Andrias, Marlow, Buckley and Catterson, JJ.